Citation Nr: 1116996	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for an acute schizophrenic episode by history.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Milwaukee, Wisconsin, which continued a noncompensable rating for the Veteran's service-connected acute schizophrenic episode by history.  

When the Veteran brought his claim for a compensable rating for an acute schizophrenic episode by history, he had also brought claims for an increased rating for an eye disability and for service connection for diabetes mellitus, type 2, and peripheral neuropathy.  He then withdrew his appeal as to all four issues following the issuance of the March 2007 Statement of the Case.  The RO informed the Veteran that he had until May 2007 to reinstate his appeals.  The Veteran submitted a timely May 2007 letter reinstating only the issue regarding the compensable rating for his service-connected acute schizophrenic episode by history.  The other issues were not perfected and are not currently before the Board.  

Further review of the claims folder indicates that the Veteran's representative filed a December 2010 informal hearing presentation in which the representative noted that the Veteran had been diagnosed with coronary artery disease and that his DD 214 reflected service in Vietnam.  The representative requested that the issue of entitlement to service connection for coronary artery disease be referred to the RO for consideration based on a new change in law.  Accordingly, the Board REFERS the claim for service connection for coronary artery disease, as secondary to in-service herbicide exposure, to the RO for appropriate action.  


FINDING OF FACT

The Veteran no longer bears a current diagnosis of schizophrenia and does not suffer from a psychotic disorder of any kind.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for an acute schizophrenic episode by history are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9210 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in all volumes of the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a compensable rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in January 2004 fully satisfied the duty to notify provisions for the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010) (Vazquez-Flores III).  The RO provided Vazquez-Flores III-compliant VCAA notice in a March 2006 letter.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice in March 2006, he was provided one year to respond with additional argument and evidence, and the claim was readjudicated and the statement of the case was provided to the Veteran in March 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the requirements of Vazquez-Flores III are met.  The Board, therefore, finds that the requirements of Quartuccio are met and that the VA has discharged its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board notes that the Veteran was seen for an informal conference in November 2005 at the RO.  A report of the conference was generated, and a November 2005 Deferred Rating Decision appears in the record recording some of the Veteran's contentions.  The informal conference report itself is not currently of record.  The Board has conducted a search for the document but it could not be located.  All additional development outlined in the Deferred Rating Decision has been completed, and the Veteran has had more than five years to file any additional evidence he wished to submit.  The Veteran has also been seen for an additional VA examination following the conference.  Thus, the Board finds that the missing document is unavailable and that further development is not required.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In the present appeal, the RO provided the Veteran appropriate VA examinations in 2005 and 2007.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2005 and 2007 VA examination reports are thorough and supported by VA outpatient treatment records and are, thus, adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to a compensable rating for his acute schizophrenic episode by history.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected acute schizophrenic episode by history is evaluated as noncompensable under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9210 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a noncompensable rating is assigned for a mental condition which has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational or social functioning or not to require continuous medication.  38 C.F.R. § 4.130, General Ratings Formula for Mental Disorders.  A compensable rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  

The Veteran has filed two statements in the course of the instant appeal about his condition in December 2003 and July 2005.  In December 2003, the Veteran reported feelings of inadequacy and isolation.  The Veteran reported these led to severe depression, severe anxiety attacks, and periods of suicidal thoughts, which varied in intensity.  The Veteran reported hearing voices for many ears.  He reported being very scared of the voices and his suicidal thoughts.  He stated that he tried to receive help from VA for this but they kept cancelling his appointments.  He indicated that when he was seen, many of the doctors would only spend ten minutes with him.  The Veteran reported a significant worsening of symptoms after the death of his second wife.  The Veteran reported that later health problems worsened his symptoms as well.  In his July 2005 statement, the Veteran protested the fact that he was not receiving compensation but was on medication for psychiatric problems.  

The Veteran's ex-wife submitted a January 2004 statement in support of the Veteran's claim.  She indicated that the Veteran had been living with her.  She indicated that the Veteran had been telling her about service and seeking treatment at the Iron Mountain VA Medical Center (VAMC).  She reported that he had been very down for a very long time.  She thought it had been because the Veteran's second wife died suddenly about five years before, but she now thought it was something deeper.  The Veteran tried to tell her about service.  She reported that he claims to have been hearing voices and getting very scared.  She reported that he was afraid to mention it to the doctors.  He told her of hearing voices in the past.  The ex-wife reported that the Veteran had given up driving in part because of the voices.  She reported that the Veteran was having trouble with other physical problems.  She indicated that he had been very depressed recently. 

The Veteran's ex-wife submitted another statement in November 2005.  She stated that she married the Veteran in 1975 after service.  She reported that the Veteran had trouble with attention, depression and getting along with people.  When she asked him, he claimed that the problems were due to his military service.  After divorcing the Veteran, she reported hearing that the Veteran had not gotten better.  She reported others telling her that he had problems getting and holding a job.  She reported that she had talked to the Veteran during this time and that he sounded very distant and uptight.  The ex-wife reported that she knew that the Veteran had remarried but that his problems had not gotten better.  When the Veteran's second wife died, the ex-wife reports that the Veteran "proceeded to fall almost completely apart."  The Veteran's daughter apparently wanted to establish a relationship with the Veteran, leading to the current living situation.  The ex-wife noted drastic mood swings, distancing, depression and avoiding people.  She reported accompanying the Veteran to VA for treatment.  The ex-wife reported that the appointments at Iron Mountain VAMC were to be one hour long, but that the Veteran was never seen by a doctor for more than seven to eighteen minutes.  The appointments with a doctor at the Milwaukee VAMC were around half an hour.  She reported that the Veteran told her that the doctors were only adjusting his medication.  She reported that she made the Veteran tell her of his past suicidal gestures.  She reported that the Veteran would either crack sick jokes or cry when asked about Vietnam.  

The Veteran's ex-wife submitted a third statement in February 2007.  She indicated that she had been back with the Veteran for five years at that time.  She reported that she did not see any change in him as compared to when they were first married.  She stated she had accompanied the Veteran to treatment sessions and that he was not once allowed to speak.  None of the treatment providers was willing to help him.  She reported a variety of problems.  He lacked motivation, not getting out of bed, becoming angry at little things or if something does not go right the first time.  The ex-wife reported needing to remind him to bathe and shave.  She reported he looked like a bum.  He was reported to sit and watch television all day.  The ex-wife reported that she has to remind him to take his medication.  She reported others had a similar problem with the Veteran before he moved back in with her.  The ex-wife reported that the Veteran changed after serving in Vietnam.  She reported that he would have nightmares and claim nothing was wrong.  She reported that he claimed his treatment providers at VA did not want to listen to his complaints and only asked if medication was working.  The ex-wife reported that the Veteran had liked playing computer games but stopped.  He had problems focusing and paying attention.  He had problems of not listening to people who speak to him or looking at people who are talking to him.  The Veteran avoided social contact.  He would "blow up" at things when their daughter brought her family to visit.  The ex-wife reported that the Veteran continued to have hallucinations of speaking to a lady in black, whom he claimed was death.  She reported that the Veteran claimed to have been seeing this lady since 1970 during service.  

The Veteran's daughter also submitted a statement in support of the Veteran's claim which was received in January 2004.  The Veteran's daughter indicated that she noticed her father having been very depressed more frequently.  She stated that he tried to speak with her about his problems and when he does he tends to stop like he is listening to other voices.  She reports that she asked about it and he said it is something from a very long time ago.  The Veteran's daughter also reported that the Veteran has given up driving due to poor eyesight and trouble reading.  She also reports that the Veteran does what he can to get along through the days, but she can see that sometimes he seems to be a million miles away.  He tries to be cheerful, but she and her mother can see through it.  She reports that something is bothering and he appears distant and that they are afraid for him.  She also indicates that the Veteran reported suicidal gestures while in service.  She hopes he is past that phase.

The Veteran underwent a May 2005 VA examination to determine the severity of his disability.  He reported living with his ex-wife.  He also noted that his first wife left him due to her mother's dislike of him and that he believed that his ex-wife had told their daughter untruths about him and spent many years feeling very angry toward his ex-wife.  He reported that he spent several years unemployed to prevent her from obtaining child support.  He described his second wife as the love of his life.  He noted a brief third marriage in 2001 that ended when this wife left him for another woman.  The Veteran reported some other very intense relationships-including a relationship via correspondence during service that his chief and first sergeant made him end and a deep love for another female friend at the time because she reminded him of his second wife.  He reported less contact with this woman due to her lack of reciprocating feeling and because his ex-wife did not want him visiting her.  

In addition, the Veteran reported being the middle child of a family of seven children.  He described his father in incredibly idealistic terms and his mother as domineering, demanding, controlling, and physically abusive.  The Veteran's chart described him as always being a loner and as an oppositional child.  The chart reported poor academic performance as a child.  

The Veteran reported intending to make a career of the military and that all his problems began during his tour in Vietnam.  He reported beginning mental health treatment and being placed on heavy medication after hearing voices.  He also reported having significant depression and drinking significantly with suicidal ideation after that point.  He indicated that he continued service with several hospitalizations with diagnoses including acute schizophrenic reaction, mixed personality disorder and alcohol abuse.  

Following service, the Veteran returned to his home town.  He reported that his parents did not want anything to do with him because he did not do things their way.  He also reported that they took him to the Tomah VAMC for mental health treatment.  He reported continuing on psychotropic medication and believed that treatment added to his problems.  He reported working numerous factory and bartending jobs and stated that he frequently lost jobs or would walk away from jobs for no particular reason.  He began work as a hospital supply clerk in 1995 where he stayed for five years before injuring his back.  He admitted frequent conflict with supervisors throughout his working years for which he believed his supervisors were at fault.  

The Veteran also reported a history of impulsive spending.  He reported that his ex-wife helps him organize his money so that he does not give excessive amounts to others and experience negative consequences for himself.  The Veteran reported subjective symptoms of not caring about anything.  He described his mood as depressed.  He stated that he continued to grieve for his second wife as well as his girlfriend in the military and the current friend that does not reciprocate his feelings.  He expressed his belief that VA has treated him unfairly and that all of his problems stem from military service.  He reported lack of motivation and that he never completes activities.  He reported difficulty sleeping with occasional nightmares.  The Veteran stated that his energy level is nonexistent and that his self-worth is low.  He reported ongoing auditory hallucinations similar to those he experienced while in the military.  He reported suicidal thoughts, but stated that he was alive was because he could not carry out the act and because it would distress his daughter and ex-wife.  

The examiner noted that the Veteran's outpatient treatment continued through VA.  Current and past psychiatrists all report significant characterological problems.  There was some mention of grandiose business ventures in the medical records, but he never presented as delusional to providers.  The Veteran's problems persisted even though he stopped alcohol use over twenty years before.  The Veteran had numerous additional physical problems.  Objectively, the examiner noted that the Veteran was on time for the appointment.  The Veteran maintained appropriate eye contact.  His speech was normal in rate, tone and volume.  His thoughts were well organized and goal directed with no evidence of a thought disorder.  The Veteran seemed to lack insight into how his own behavior contributes to his troubles.  His beliefs about how he was initially referred to mental health treatment seemed delusional in nature, but there was no other evidence of delusions.  The Veteran reported ongoing hallucinations which have not responded to numerous trials of psychotropics that typically reduce or eliminate hallucinations.  The Veteran's mood was dysphoric.  His affect was extremely labile with exaggerated expressions of emotion.  There was evidence of very poor interpersonal boundaries both in how he described his relationship throughout his life and in inappropriately telling the examiner of his attraction to her.  Cognition was not formally screened but appeared grossly intact.  The Veteran did complain of difficulty with concentration.  The examiner concluded that the Veteran has a history of psychotic reaction, with no current evidence of a psychotic disorder at the time.  The examiner indicated that the Veteran had a personality disorder with narcissistic, histrionic and borderline traits.  

The Veteran also underwent a February 2007 VA examination, when he again reported living with his ex-wife.  The examiner noted the Veteran's past harsh descriptions of his mother but stated that the Veteran was quite sanguine about her during the examination.  The Veteran reported poor performance after grade school and resentment toward his parents for not helping him with his schoolwork.  The examiner indicated that this seemed to be a passive-aggressive response.  The Veteran again reported that all his problems began during his tour in Vietnam and that he began mental health treatment and was placed on heavy medication after hearing voices.  The Veteran also reported having significant depression and drinking significantly with suicidal ideation after that point.  The Veteran reported hearing voices and seeing a woman in a black dress.  He reported continuing service with several hospitalizations with diagnoses including acute schizophrenic reaction, mixed personality disorder and alcohol abuse.  Following service, the Veteran returned to his home town.  He discussed his marriage to his first wife and the birth of their daughter.  He had continued problems with alcohol abuse, resulting in one hospitalization at the Tomah VAMC for mental health treatment.  The treatment records indicated that the Veteran only reported hallucinations when drinking.  He reported continuing on psychotropic medication and believed that treatment added to his problems.  He reported working as a cab driver, in factories and bartending jobs.  The Veteran was hospitalized at Tomah VAMC again in 1976 for treatment of alcoholism.  No psychotic symptoms were observed there.  

The examiner reviewed a variety of treatment records showing no psychotic symptoms in 1976, 1981, 1982 and 1985.  The Veteran described his second wife and the course of their marriage.  The Veteran reported several different manual labor jobs until 1994, when his second wife had a stroke.  The Veteran stated that he began working as a hospital supply clerk in 1995 where he stayed for five years before injuring his back.  The Veteran left that job after his second wife died in 1999.  The Veteran reported injuring his back in 1999 and receiving Social Security Disability insurance beginning in 2000.  The Veteran reported a six-week marriage to another woman and living briefly with two others he met over the internet.  The Veteran also noted that his daughter contacted him and through that contact he reconnected with his ex-wife.  He resumed living with his first wife as both were receiving SSDI as well as his ex-wife's state pension.  He reported that his younger brother, who remained employed, lived with them and that he contributed to the household.

Objectively, the examiner noted that the Veteran was on time for the appointment.  The Veteran maintained appropriate eye contact.  The Veteran's dress was casual, with a work shirt, torn jeans and work shoes.  The Veteran was alert and oriented times three.  He exchanged appropriate social amenities on the way to the interview room.  The Veteran reported ongoing hallucinations which have not responded to numerous trials of psychotropics that typically reduce or eliminate hallucinations.  The Veteran's attitude was pleasant, friendly, cooperative and very talkative.  His thinking seemed uniformly quite clear and logical and his answers were relevant and fully elaborated.  His speech was somewhat slushy due to absent dentition.  The Veteran had a somewhat histrionic verbal style, narrating anecdotes at length with sometimes exaggerated affect.  He had a good vocabulary and good verbal self-expression.  Intelligence seemed a bit above average.  Memory was grossly intact and he denied any problems.  The Veteran did not display symptoms of a formal thought disorder during the examinations.  Apart from his isolated complaints of "hearing voices" he showed no indication of confusion, disorientation, intellectual impoverishment, cognitive slippage, "splitting" or delusional thinking.  Insight and judgment seemed at least fair.  Affect was full in range, if a bit labile.  His mood was euthymic during the examination.  The Veteran reported nervousness, restlessness and a short attention span.  The Veteran was depressed and had been for many years.  He described a labile mood from lethargic, apathetic sadness to a restless, agitated irritability.  The Veteran had suicidal ideation on and off for years with some gestures and reports many more.  The Veteran reported that he had no initiative and sometimes does not bother to shower or shave until his ex-wife insists on it.  

The Veteran received diagnoses of a dysthymic disorder, alcoholism in full remission and nicotine addiction in good remission.  He was also diagnosed with a mixed personality disorder with narcissistic, histrionic and borderline traits.  The examiner indicated that he saw no credible evidence of a psychosis, which was in accordance with prior findings.  The hallucinations in the 1970's and 1980's were better considered as alcoholic hallucinations.  The Veteran's current reports of voices and visions do not conform to any currently understood form of psychosis.  The examiner completed an addendum indicating that none of the Veteran's current symptoms were due to service.

The Veteran's VA treatment records support the conclusions contained in the 2005 and 2007 VA examination reports.  The Veteran was noted not to have psychotic symptoms on several occasions in February, April, July and October 2005.  His treating psychiatrists indicated that his diagnosis of schizophrenia was no longer appropriate and that he had narcissistic and dependent personality disorders in addition to major depressive disorder.  

The Veteran's SSA records also do not support his claim.  The Veteran is in receipt of disability benefits due to affective disorders and physical disabilities.  The evaluation sheet lists affective disorders separately from schizophrenia and other psychotic disorders.  The Veteran had a private psychiatric examination in May 2001.  The Veteran was diagnosed with a depressive disorder (on Axis I), and the examiner recommended ruling out severe recurrent major depression with psychotic symptoms (also on Axis I).  In addition, the examiner diagnosed, on Axis II, a personality disorder not otherwise specified and alcohol dependence in full sustained remission.  

The Veteran has also submitted a large number of other treatment records, including from the Affinity Health System, and from the St. Agnes and St. Elizabeth Hospitals.  These records concern treatment for a variety of physical disabilities.  The Veteran's psychiatric health is mentioned, but not treated, by these providers.  Thus, the records are not pertinent to the instant appeal.

The Board finds that the preponderance of the evidence is against attributing any current psychiatric symptoms to the service-connected acute schizophrenic episode by history.  While the Veteran, his ex-wife and daughter may all competently and credibly report current symptoms, the Board notes that the medical evidence indicates that these symptoms are not the result of the service-connected disability.  The Board does not find that the Veteran is without psychiatric symptoms at the present time; the Board finds that these are not related to service or a service-connected disability.  The RO obtained two medical opinions based on complete interviews and medical records which both came to this conclusion.  The Board also notes that the presence of a personality disorder and depressive disorder was noted in the Social Security evaluation in May 2001, lending support to the diagnosis offered by the VA examiners.  

Even though a disability may have been service-connected, it may resolve later and a noncompensable rating assigned.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Where a service-connected and a nonservice-connected disability exist, only those symptoms attributable to the service-connected disability may be used as the basis of a disability rating.  38 C.F.R. § 3.102 (2010).  Thus, a compensable disability rating may not be awarded on the basis of those symptoms found not to be the result of a nonservice-connected disability.  In this case, all of the Veteran's psychiatric symptoms have been found to be the result of nonservice-connected disabilities.  Without current symptoms or symptoms controlled by medication, the criteria for a compensable rating are not met.  Reasonable doubt as to the whether a nonservice-connected or a service-connected disability is productive of current symptoms is to be resolved in favor of the Veteran.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board stresses that the finding is not that the Veteran has no psychiatric symptoms, but that none are attributable to his service-connected disability.  The competent medical evidence is uniformly against attributing the current symptoms to the service-connected disability.  Thus, no active symptoms or treatment including medication is attributable to the service-connected acute schizophrenic reaction by history.  A compensable rating is not warranted.  See 38 C.F.R. § 4.130.

The Board notes that, within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In light of the fact that the preponderance of the evidence is against presence of a service-connected psychiatric disability, consideration of the GAF scores is not necessary as the scores could not reflect the current level of symptomatology due to the service-connected disability.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's service-connected acute schizophrenic episode by history is not inadequate.  The disability is no longer present, as discussed above.  The Veteran does have additional psychiatric symptoms, but these have been attributed to nonservice-connected depression and personality disorders.  Without symptoms attributable to the service-connected condition, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  However, the Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's compensable rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for an acute schizophrenic episode by history is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


